UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



 CROSS OIL REFINING & MARKETING,
 INC.,
                                                  Civil Action No. 21-1825 (JMC)
                        Plaintiff,

                        v.

 MICHAEL S. REGAN,

                        Defendant.

                                            ORDER
       This Court GRANTS Plaintiff Cross Oil’s motion for summary judgment. ECF 11. This is

a final appealable order. The Court further DENIES Defendant Administrator of the

Environmental Protection Agency Michael S. Regan’s cross-motion as moot. The Administrator

is ORDERED to decide Cross Oil’s petition within thirty days of the issuance of this order. The

Clerk of Court shall terminate this case.

       SO ORDERED.

       DATE: May 5, 2022




                                                               Jia M. Cobb
                                                          U.S. District Court Judge




                                              1